Citation Nr: 0527967	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for residuals of 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1969 to January 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
1994, the Board denied to reopen the veteran's claim of 
entitlement to service connection for a back injury.  The 
veteran testified at a July 1993 RO hearing.  

The issue of entitlement as to whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no medical diagnosis of residuals of exposure to 
asbestos, to include asbestosis.


CONCLUSION OF LAW

Residuals of exposure to asbestos, to include asbestosis, 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
October 2003 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the October 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in October 2003 which was 
after the June 2003 rating decision on appeal.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the October 2003 VCAA letter and statement of the case, 
the RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential contention is that he suffers from 
residuals of exposure to asbestos exposure in the U.S. Coast 
Guard, to include at the base and on board the Willow and 
Magnolia.  The Board notes that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21- 88-8, dated May 11, 1988.  The DVB 
Circular was subsequently rescinded but its basic guidelines 
are now found in Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is also noted that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease, that an 
asbestos-related disease can develop from brief exposure to 
asbestos, and that there is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  M21-1, Part VI, 
7.21(b), p. 7- IV- 3 (January 31, 1997).

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 
4- 2000.

After reviewing the record, however, the Board is compelled 
to conclude that there is no current medical diagnosis of 
residuals of exposure to asbestos, including asbestosis.  VA 
medical records from the 1980s showed the veteran had 
bronchitis and chest pain of a 2-3 year duration.  An October 
1989 VA radiology report found that the veteran's lung fields 
were clear and no pleural fluid was noted.  The impression 
was no radiographic evidence of active disease, and the 
examiner appeared to rule out asbestosis.  

Furthermore, the veteran's service medical records are 
negative for residuals of exposure to asbestos, including 
asbestosis.  However, assuming for the sake of argument that 
the veteran was in fact exposed to asbestos during service, 
the medical evidence does not show that he suffers from 
residuals of exposure to asbestos.  The veteran claims he 
currently has residuals from exposure to asbestos.  However, 
the veteran as a layperson is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is no medical 
diagnosis that the veteran has residuals of exposure to 
asbestos, including asbestosis.  In the future, the veteran 
is welcome to reopen his claim by submitting medical evidence 
indicating residuals of exposure to asbestos.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The issue of service connection for residuals of exposure to 
asbestos, to include asbestosis, is denied.  To this extent 
the appeal is denied.  


REMAND

It is unclear whether the March 2005 supplemental statement 
of the case reopened the veteran's claim for service 
connection for a back disorder.  Regardless of whether the RO 
reopened the claim, however, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Before further appellate review 
can be undertaken, the issue of whether new and material 
evidence has been received to reopen a service connection 
claim for a back disorder needs to be remanded for additional 
development.  

In a March 2005 statement, the veteran indicated that he was 
treated for his back disorder in 1979 at a VA medical 
facility in Spokane, WA.  During his July 1993 RO hearing, 
the veteran testified that he was treated at the Spokane VA 
medical facility in 1979 and 1980.  The Board notes that in 
response to a November 1988 request for the veteran's 1981 
medical records, the Spokane VA Medical Center replied that 
they were unable to locate any of the veteran's records.  It 
is unclear whether all or only the veteran's 1981 medical 
records were unavailable because the request was restricted 
to the 1981 records.  Furthermore, the request listed the 
veteran's newer name, Jerry Anthony, however the claims 
folder showed that the veteran's name was changed in May 1985 
from Jerry Anthony Gieszler to Jerry Anthony.  Under these 
circumstances, the Board believes that a broader search under 
both names needs to be conducted for the veteran's medical 
records at the Spokane VA Medical Center.

The claims folder also shows that the most recent request, in 
April 2004, for the veteran's 1970 medical records from St. 
Joseph's Hospital in Eureka, CA was under the newer name 
Jerry Anthony.  A previous request was made under his older 
name in August 1991 for 1970 records.  Both times, St. 
Joseph's Hospital search was negative.  Moreover, the veteran 
has been inconsistent in reporting the years of his in-
service back injury, listing both 1970 and 1971.  Another 
attempt should be made to obtain the veteran's medical 
records from St. Joseph's Hospital during his time in service 
and under his older name.  

In an October 1997 statement, the veteran indicated that he 
was applying for Social Security Administration (SSA) 
benefits.  In view of the possible relevance that such 
records may have to this appeal, an attempt should be made to 
obtain the veteran's complete SSA records.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1. The VA medical facility in Spokane, WA 
should be contacted and the veteran's 
medical records from the late 1970s to 
early 1980s, to specifically include the 
1979 and 1980 records, should be 
requested under the name Jerry Anthony 
Gieszler.  

2.  The RO should also contact St. 
Joseph's Hospital in Eureka, CA and 
attempt to obtain the veteran's medical 
records from 1969 and the early 1970s 
under the name Jerry Anthony Gieszler.  

3.	The RO should obtain from the SSA 
copies of any determinations regarding 
the veteran's claims for disability 
benefits for a back disorder, along with 
the underlying medical records associated 
with such determinations.  All newly 
received records should be associated 
with the claims folder.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


